******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   LISHA LEWIS ET AL. v. ANTHONY BOWDEN
                 (AC 37741)
          DiPentima, C. J., and Keller and Bishop, Js.
        Argued April 14—officially released June 21, 2016

(Appeal from Superior Court, judicial district of New
                Haven, Emons, J.)
  Anthony Bowden, self-represented, the appellant
(defendant).
  Gail M. Lawrence, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Sean Kehoe, assistant attorney general, for
the appellee (plaintiff).
                          Opinion

  PER CURIAM. The self-represented defendant,
Anthony Bowden, appeals from the judgment of the
Superior Court denying his motion to open a judgment
of paternity rendered against him in 1982. We affirm
the court’s judgment.
   The following facts are not in dispute. On March 24,
1979, the plaintiff Lisha Lewis, now deceased,1 gave
birth to a child. On February 18, 1982, the plaintiff filed
a paternity petition naming the defendant as the child’s
father. On March 1, 1982, the court, Falsey, J., rendered
a default judgment of paternity against the defendant,
adjudicating the defendant to be the child’s father. For
over twenty years, no action was taken in this case.
However, on October 26, 2009, the defendant filed a
motion to open the default judgment of paternity, which
was denied by a family support magistrate. Following
this denial, the defendant filed three more motions to
open the judgment of paternity, which were all denied
for various procedural reasons. Finally, on July 3, 2014,
the defendant filed his fifth motion to open the judgment
of paternity, which the court, Emons, J., denied on
January 23, 2015, following a hearing. This appeal
followed.
  ‘‘In an appeal from a denial of a motion to open a
judgment, our review is limited to the issue of whether
the trial court has acted unreasonably and in clear abuse
of its discretion. . . . In determining whether the trial
court abused its discretion, this court must make every
reasonable presumption in favor of its action. . . . The
manner in which [this] discretion is exercised will not
be disturbed so long as the court could reasonably
conclude as it did.’’ (Internal quotation marks omitted.)
Weinstein v. Weinstein, 275 Conn. 671, 685, 882 A.2d
53 (2005).
   A motion to open a default judgment is governed by
General Statutes § 52-212, which provides in relevant
part: ‘‘Any judgment rendered or decree passed upon
a default or nonsuit in the Superior Court may be set
aside, within four months following the date on which
it was rendered or passed, and the case reinstated on
the docket, on such terms in respect to costs as the
court deems reasonable, upon the complaint or written
motion of any party or person prejudiced thereby, show-
ing reasonable cause, or that a good cause of action or
defense in whole or in part existed at the time of the
rendition of the judgment or the passage of the decree,
and that the plaintiff or defendant was prevented by
mistake, accident or other reasonable cause from prose-
cuting the action or making the defense. . . .’’ ‘‘Because
of the important consideration of finality of judgments,
however, a judgment should not be opened without a
strong and compelling reason . . . [such as] when
there appears cause for which the court acting reason-
ably would feel bound in duty so to do.’’ (Citations
omitted; internal quotation marks omitted.) Martin v.
Martin, 99 Conn. App. 145, 156, 913 A.2d 451 (2007).
   We further note that ‘‘[w]hile . . . [i]t is the estab-
lished policy of the Connecticut courts to be solicitous
of [self-represented] litigants and when it does not inter-
fere with the rights of other parties to construe the
rules of practice liberally in favor of the [self-repre-
sented] party . . . we are also aware that [a]lthough
we allow [self-represented] litigants some latitude, the
right of self-representation provides no attendant
license not to comply with relevant rules of procedural
and substantive law.’’ (Citation omitted; internal quota-
tion marks omitted.) Keating v. Ferrandino, 125 Conn.
App. 601, 604, 10 A.3d 59 (2010).
   Our review of the record leads us to conclude that
the court’s denial of the defendant’s motion to open
was not an abuse of discretion. The defendant made
no showing of ‘‘reasonable cause, or that a . . .
defense . . . existed at the time of the . . . judgment
. . . and that [he] was prevented by mistake, accident
or other reasonable cause from . . . making the
defense.’’ General Statutes § 52-212 (a). In fact, the
defendant offered no explanation for why nearly thirty
years passed before he tried to open the judgment.
Under these circumstances and making every reason-
able presumption in favor of the court’s action, we do
not conclude that the court abused its discretion in
denying the defendant’s motion to open.
      The judgment is affirmed.
  1
   The state of Connecticut is also a plaintiff in this case and has the
authority to defend the appeal on behalf of Lewis pursuant to General
Statutes § 46b-160 (a) (1) (A) and (B). For convenience, we refer in this
opinion to Lewis as the plaintiff.